Warner, Chief Justice.
This was a summons of garnishment founded upon a renewed note given for medical services rendered in 1869. The defendant made a motion in writing to dismiss it on the ground, amongst others, that the money in the hands of the garnishee was due to him for his monthly wages as a laborer for painting, and that the plaintiff’s debt was for medical services in the year 1869, and that no part of it *619was for board, or provisions furnished himself or his family, nor for medical services rendered him or his family between the 24th day of February, 1875, and the 7th day of February, 1876, for which his daily, weekly or monthly wages would be subject to garnishment. To this motion of the defendant the plaintiff demurred. The court overruled the demurrer, and dismissed the garnishment; whereupon the plaintiff excepted.
When the contract was made in 1869 the defendant’s wages were not subject to garnishment for medical services. See Code, §3554, and the contract for the medical services not having been made whilst the act of 1875 was of force, it is not embraced within the provisions of that act, but is controlled by the law of force at the time the contract was made in 1869, and such was the true intent and meaning of the proviso to the act of 1876, so far as that act is concerned.
Let the judgment of the court below be affirmed.